The important questions which are involved in this case were ably discussed by counsel, at the bar, and they have been maturely considered by the Court. I concur with the other Justices in believing that the act incorporating the University Rail Road Company, is unconstitutional, and the reasons for such opinion are fully stated by Chief Justice Pearson and Justice Rodman. The difference of opinion upon the Legislative power of taxation has caused some delay in the decision of this case. I think it proper to state the conclusions at which I have arrived, without attempting any elaborate argument on the subject.
The power of taxation is one of the chief attributes of sovereignty, and no constitutional government can exist without it. In republican governments the usual safe guard against the abuse of this power, is the responsibility of the legislature to its constituents. Until the formation of our present government *Page 432 
no other safe guard against unjust and oppressive taxation was placed in the Constitution of this State.
When the Convention of 1868 met to re-model our State government, it saw proper to impose some constitutional restrictions upon the Legislature in relation to the exercise of this power.
We must suppose that the framers of our government did not intend by these restrictions to limit the Legislature in such a manner as to prevent it from sustaining the honor and credit of the State, providing for the exigencies of the government, and advancing the best interests of the people. We ought to consider the circumstances by which the Convention was surrounded, and construe these restrictions with due liberality. It seems to me that the Convention in framing that part of the Constitution which relates to taxation had several objects in view.
The first object was to secure the honor and credit of the State. There was a large State debt which had been incurred in developing the resources of the State; and not only common honesty, but good policy required that it should be secured, and the accruing interest promptly paid. For the purpose of gaining public confidence, the solemn assurance was placed in the Declaration of Rights (Art. 1, Sec. 6,) that the State debt "shall be regarded as inviolable and never be questioned; "and then to meet this obligation the imperative duty was imposed upon the General Assembly to make provision for its payment "by appropriate legislation and adequate taxation." (Art. 5. Sec. 4.) Upon a question in which the honor and credit of the State are involved, we cannot believe that any restrictions are placed upon the Legislature which would in any manner prevent it from promptly performing an imperative duty.
The object of the Convention in Art. 5, Sec. 1, was to provide a system of general taxation for the ordinary expenses of the government, which is to operate with a just equality upon the citizens and property of the country. The capitation tax is limited to two dollars on the head, and for the *Page 433 
purposes of general taxation, the tax on three hundred dollars worth of property cannot exceed that amount. Sections 1, 2, and 3, establish a general revenue system for the State; and sections 4, and 5, provide special taxes for the State indebtedness, unexpected exigencies, and for the completion of unfinished railroads.
The object of section 5, was to place a restriction upon the increase of public debt until the bonds of the State shall be at par. This restriction cannot, under any circumstances, extend to a debt incurred for a casual deficit, or for suppressing insurrection or invasion; and when the bonds of the State are at par, the restriction ceases as to all new debts in behalfof the State.
The restrictions in this section require the Legislature to provide for the payment of the interest of any new debt incurred by a special tax. As to this tax the Legislature becomes directly accountable to its constituents, and this is, in general, a sufficient security against improper legislation in a republican government where elections are free and frequent. This section does not regulate taxation, but provides the manner in which new debts are to be incurred for the general welfare of the people. The Convention evidently contemplated the necessity of incurring new debts, outside of the ordinary expenses of the government; and if the State credit had been at par no restriction would have been placed on the Legislature in this respect. The debts to be incurred are to be "in behalf of the State," and for the benefit of all citizens, and not for any special locality or section.
When the State can get par value for its bonds, and expends the money for the equal benefit of all its citizens, then there can be no impolicy or danger in using it credit for such purposes. The debt is incurred by all for the benefit of all. The special tax mentioned in this section must beadequate for the purposes intended, and cannot be regulated and restricted by Section 1.
In my opinion, no new rail road can be built with State aid unless the subject is submitted to a vote of the people, c. (Art. V, Sec. 5.) *Page 434 
If it was intended that the special taxes mentioned in Sections 4 and 5 were to be restricted by the equation established in Sec. 1, then we must believe that the Convention either greatly over estimated the sources of taxation, or was not honest in its solemn pledge, "to maintain the honor and good faith of the State untarnished," and was so unwise as not to provide for emergencies which might arise in the administration of the government. I am not disposed by a narrow construction of Article V of the Constitution, to cast such imputations upon the framers of our government. I cannot believe that the Convention intended to make the very existence of the government dependent upon a certain equation of taxation.
The power of the Commissioners of a County to levy taxes, is limited and regulated by Art. V, Sec. 7, and Art. VII, Sec. 7, as follows:
1st. County taxes shall be levied in the same manner as State taxes.
2d. Such taxes shall never exceed the double of the State taxes, except for a special purpose.
3d. Taxes for a special purpose must have the special approval of the General Assembly.
4th. If this special purpose is for necessary expenses, and is approved of by the General Assembly, then the extent of the necessity is the only limit of the tax.
5th. No debt, c., can be incurred by a County, except for necessary expenses, unless by a vote of the people.
6th. Necessary expenses are such as are incurred by the Commissioners in the general supervision and control of County affairs, as specified in Art. VII, Sec. 2.
The wisdom of the policy of placing restrictions upon the representatives of the people as to the subject of taxation, has been greatly doubted by the wisest statesmen. It is not my purpose to question the policy, but to construe the instrument which contains it. The consideration of the great interests of the State, as connected with a liberal and enlightened system of internal improvements, belongs not to the judicial forum. Judges must construe the law as it is written. *Page 435 
I concur in the opinion that the proceedings in this case must be dismissed.